Citation Nr: 0842689	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral knee 
disability, and if so, may such claim be granted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 1983 
and from May 1985 to March 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).


FINDINGS OF FACT

1.  A February 1999 rating decision denied service connection 
for a bilateral knee disability because the veteran lacked a 
diagnosis of any chronic bilateral knee disability; the 
veteran did not appeal this decision within one year of 
receiving notification.  

2.  Evidence added to the record since the February 1999 
rating decision relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for a 
bilateral knee disability, and raises a reasonable 
possibility of substantiating that claim.

3.  The veteran received treatment for bilateral 
chondromalacia, while in service.

4.  Numerous VA records indicate the veteran currently has 
bilateral chondromalacia.



CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 1999 
rating decision denying the veteran's application for service 
connection for a bilateral knee disability is new and 
material and his claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  Bilateral chondromalacia, was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  In response to these requirements, and to the 
appellant's January 2005 claim, a letter from the RO dated in 
April 2005 provided the appellant with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The Board also notes that the appellant has been 
informed through this letter of the definition of new and 
material evidence, and what evidence would be necessary to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Further, his various statements reflect his 
engagement in the claims process, such that the purpose of 
the notice requirements to ensure a fair adjudication has not 
been frustrated.  In view of this, and the Board's grant of 
his claims, any defect in the manner or timing of 
notification is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Though 
the veteran has not been provided a VA examination related to 
this claim, relevant VA and private medical documentation 
related to his claim has been obtained.  The appellant has 
been provided a hearing, and the Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

New & Material Evidence

A February 1999 rating decision denied the veteran's service 
connection claim for right and left knee disabilities, 
finding there was no evidence of "a chronic disability."  
In making this decision, the RO considered the veteran's 
service treatment records and the veteran's September 1998 
statement regarding his knee condition and its impact on his 
life.  Ultimately, this decision became final, after the 
veteran failed to appeal the decision within the prescribed 
time.  38 U.S.C.A. § 7105 (West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the February 1999 rating decision.  The additional 
evidence added to the record includes a VA medical record 
dated in April 2006 and a September 2002 private surgery note 
from St. Francis Hospital both of which reflect a diagnosis 
of bilateral chondromalacia.  

At the time of the February 1999 rating decision, the RO 
concluded that a chronic disability had not been shown.  The 
veteran has now presented evidence related to this previously 
unestablished necessary element of his claim.  Specifically, 
he has presented evidence which provides support for his 
contention that he has a chronic bilateral knee disability.  
The Board finds the newly submitted documents to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a) 
and the claim for service connection is reopened.  

Service Connection Claim for a Bilateral Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The analysis here may be briefly stated.  As indicated above, 
the veteran served on active duty from July 1979 to July 1983 
and from May 1985 to March 1988.  In August 1987, he was 
diagnosed and treated for bilateral chondromalacia.  Although 
a January 1988 service examination revealed no abnormalities 
associated with the veteran's lower extremities, a July 1996 
National Guard examination report reflects a diagnosis of 
bilateral chondromalacia, and as mentioned above, subsequent 
VA treatment records likewise reflect this diagnosis.  As 
well, the veteran has credibly describe experiencing on-going 
knee discomfort since his active service.  

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
veteran, the Board concludes that the criteria to establish 
service connection for a bilateral knee disability are met.  



ORDER

New and material evidence has been presented to reopen a 
claim for service connection for right and left knee 
disabilities, and the claim is reopened.

Service connection for a bilateral knee chondromalacia is 
granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


